DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-18 in the reply filed on August 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "said grid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said grid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said material bitmap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said designating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Pena, et al. (US 2016/0332384).

In reference to Claim 1, De Pena discloses a method of mapping coordinates (rendering data), both spatial and parameter-based (initial map describing distance field and having a plurality of map-elements), where the controller corrects for any errors ([0066] updating based on values) and should the original data point not be enough, more points can be extrapolated based on the grid points ([0067]).

In reference to Claim 2, De Pena discloses the method of Claim 1, as described above.
De Pena discloses a multitude of processors including a storage medium and an optical storage device ([0023]-[0025]).

In reference to Claim 3, De Pena discloses the method of Claim 2, as described above.
De Pena discloses a multitude of processors including a storage medium and an optical storage device ([0023]-[0025], CPU and GPU).

In reference to Claim 4, De Pena discloses the method of Claim 1, as described above.
De Pena discloses X and Y axes ([0036] Examiner understands these to be orthogonal to one another).

In reference to Claim 7, De Pena discloses the method of Claim 1, as described above.
De Pena discloses a grid pattern for the determined data points ([0066]-[0067]).

In reference to Claim 8, De Pena discloses the method of Claim 7, as described above.
De Pena discloses a grid pattern for the determined data points ([0066]-[0067]).

In reference to Claim 9, De Pena discloses the method of Claim 1, as described above.
De Pena discloses material deposition is based on a predetermined relationship and adjusted based on measured temperature distributions ([0065]-[0066]).

In reference to Claim 10, De Pena discloses the method of Claim 1, as described above.
De Pena discloses three-dimensional object processing system that works in conjunction with the agent delivery control data ([0057]-[0059]).

In reference to Claim 11, De Pena discloses the method of Claim 10, as described above.
De Pena discloses the thickness of each layer can be controlled by the controller ([0064]).

In reference to Claim 12, De Pena discloses the method of Claim 10, as described above.
De Pena discloses print controls being based on the model or data representing properties of the object ([0059]).

In reference to Claim 13, De Pena discloses the method of Claim 10, as described above.
De Pena discloses the model is defined by the slice which may define a portion of a respective layer of build material that is to be solidified ([0059]).

In reference to Claim 14, De Pena discloses the method of Claim 10, as described above.
De Pena discloses print controls being based on the model or data representing properties of the object ([0059] sub-map) and the model is defined by the slice which may define a portion of a respective layer of build material that is to be solidified ([0059]).

In reference to Claim 18, De Pena discloses the method of Claim 12, as described above.
De Pena discloses applying a build material and then solidifying the build material to create an object ([0011]-[0012]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Pena, et al. (US 2016/0332384).

In reference to Claim 5, De Pena discloses the method of Claim 1, as described above.
De Pena discloses a coordinate algorithm including a scale factor ([0066], distance information).
The distance information would be understood in any scale factor including taxicab metric, if it is not understood to be inherent, it would have been obvious to one of ordinary skill in the art to use the scale factor of taxicab metric for the distance.

In reference to Claim 6, De Pena discloses the method of Claim 1, as described above.
De Pena discloses a coordinate algorithm including a scale factor ([0066], distance information).
The distance information would be understood in any scale factor including Euclidian metric, if it is not understood to be inherent, it would have been obvious to one of ordinary skill in the art to use the scale factor of Euclidian metric for the distance.

In reference to Claim 15, De Pena discloses the method of Claim 14, as described above.
De Pena discloses optical storage as one of the processors ([0025]).
This optical storage would be understood as material bitmap, if it is not understood to be inherent, it would have been obvious to one of ordinary skill in the art to use the optical storage of material bitmap.

In reference to Claim 16, De Pena discloses the method of Claim 1, as described above.
De Pena discloses feedback which adjust the material dispensed ([0016], [0056], [0065], [0107]-[0109], [0117], [0128]-[0129]).
The feedback system would be understood as a modulating function because it collects the position and distance from the sensor, if it is not understood to be inherent, it would have been obvious to one of ordinary skill in the art to use the feedback system as a modulating function.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742